Non-Final Action in Reissue
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action addresses U.S. Application No. 16/895,185, which is a reissue application of U.S. Patent Application No. 13/228,727, entitled ORGANIC   ELECTROLUMINESCENCE EMITTING DISPLAY, which issued as U.S. Patent No. 8,686,927.  The status of the claims is as follows:
Original claims 1-14 have been cancelled. 
New claims 15-34 have been added. Claims 15-34 have been examined on the merits. 
                                       Rejections under 35 USC §112 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 18-25 and 28-34 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15 and 25: Each claim refers to a first transistor and a fourth transistor without referring to a second transistor or third transistor. This makes it unclear as to whether a second transistor and third transistor are implicitly present in the display apparatus, or not present at all. 
	Claims 20 and 30: The phrase “the fourth transistors” lack antecedent basis because the independent claims from which claims 20 and 30 depend recite only one single “fourth transistor”.  
	Claims 21 and 31: The phrase “same material” is unclear. Are the initializing lines and data lines formed of the same material, or are the lines and the layer substrate all formed of the same material?   
	Claims 24 and 34: “The first subpixel” lacks antecedent basis because the independent claims from which claims 24 and 34 depend do not recite “a first subpixel”.   
	Dependent Claims 18,19, 22-23, 28-29 and 32-34: Depend on independent claims 15 or 25 respectively. 
Rejection under 35 USC §251---Impermissible Recapture
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 15-34 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.  See MPEP §1412.02(I).
Recapture Test Step #1:  
Claims 15 and 25 of US parent application 13/228,727 were amended  to include the statement:
“wherein the driving power source wiring line has a mesh structure formed of a plurality of column direction driving power source wiring lines running parallel with the data lines and a plurality of row direction driving power source wiring lines running parallel with the gate lines, and wherein the coupling blocking wiring line has a mesh structure formed of a plurality of column direction coupling blocking wiring lines running parallel with the driving power source lines, but separated by sub-pixels interposed between the coupling blocking wiring lines and the driving power source lines, and a plurality of row direction coupling blocking wiring lines running parallel with the gate lines.”
In the current application, this statement has been removed from all the presented claims.
Recapture Test Step #2:  
The statement set forth in step #1 was added to claim 1 of US application 13/228,727 to overcome a statutory rejection. This application matured into the parent patent 8,686,927. Additionally, in applicant’s response of August 8, 2013, in parent application 13/228,727, applicant made the following statement which verifies that this language was explicitly added to overcome a statutory prior art rejection:
“Applicant respectfully submits that Asano does not disclose the combination of each and every element of the above-indicated claims, as presented herein. For example, Asano does not teach an organic light emitting display comprising: a coupling blocking wiring line between the data lines that of the pair, wherein the driving power source wiring line has a mesh structure formed of a plurality of column direction driving power source wiring lines running parallel with the data lines and a plurality of row direction driving power source wiring lines running parallel with the gate lines, and wherein the coupling blocking wiring line has a mesh structure formed of a plurality of column direction coupling blocking wiring lines running parallel with the driving power source lines, but separated by sub-pixels interposed between the coupling blocking wiring lines and the driving power source lines, and a plurality of row direction coupling blocking wiring lines running parallel with the gate lines,1 as recited in part in Applicant’s amended Claim 1. Asano does not describe that the driving power source wiring line has a mesh structure. formed of a plurality of column direction driving power source wiring lines running parallel with the data lines and a plurality of row direction driving power source wiring lines running parallel with the gate lines and that the coupling blocking wiring line has a mesh structure formed of a plurality of column direction coupling blocking wiring lines running parallel with the driving power source lines, but separated by sub-pixels interposed between the coupling blocking wiring lines and the driving power source lines, and a plurality of row direction coupling blocking wiring lines running parallel with the gate lines. Applicant respectfully submits that Asano does not disclose the combination of these elements. Accordingly, Applicant respectfully requests withdrawal of the rejection of the independent Claim 1.”
Accordingly, the italicized claim language in step #1 was explicitly surrendered in original prosecution. The italicized claim language in step #1 is a surrender generating limitation. 
Recapture Test Step #3:  Claims 1 and 25 are drafted such that the surrender generating limitation has been removed in its entirety and not replaced with another limitation related to the surrender generating limitation. None of dependent claims 16-24 and 26-34 add another limitation directly related to the surrender generating limitation.  
Conclusion: Since all three steps have been met for the Recapture Test of have been met, claims 10-11 and 13-19 are accordingly rejected under 35 USC §251 for impermissible recapture. 

                             No Statutory Rejections based on Prior Art
Although the prior art of record has been reviewed and considered relative to the pending claims, no prior art based rejections are applied to claims 15-34. 
The closest identified prior art is Chaji et al (US Patent 8,358,299). 
With respect to independent claims 15 and 25, Chaji et al (‘299) discloses a plurality of subpixels (FIG 5, subpixels, 84a, 84b, 84c, 84d and FIG 16, subpixel 374), a plurality of driving power source wiring lines, Ibias(1), Ibias(2), where at least one driving power source wiring line (Ibias(1)) is connected to two adjacent subpixels (FIG 16), a plurality of initializing power source lines (FIG 16, lines extending vertically from current mirrors 382), and running parallel with driving power source wiring lines (FIG 16, Ibias(1) and Ibias(2)), one of said initializing power source wiring lines is interposed between adjacent data lines (FIG 16, lines extending vertically from current mirrors 382 are between data line Vdata(2) and next Vdata line to the right of Vdata(2)), each of the subpixels includes an organic light emitting diode (FIG 17A, OLED diode 410), a first transistor (FIG 17A, transistor 416) connected to a power source wiring line (FIG 17A, VGND) and to the organic light emitting diode (OLED diode 410).     
Claims 15 and 25 have additionally been drafted to include the recitation:
“a fourth transistor including a first electrode connected to one of the plurality of initializing power source wiring lines and a second electrode connected to a gate electrode of the first transistor and configured to initialize a voltage of the gate electrode of the first transistor.” 
which is not taught by Chaji et al, or within the prior art of record. Additionally, claims 16-24 and 26-34 depend on one of claims 15 and 25. 
Claims 15-34 would thus be held patentable once the rejections under 35 USC §251and 35 USC §112 have been fully addressed. 
Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 8,686,927 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
                                  Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number (571) 272-4064.  The examiner can normally be reached on 9:30-6:00 Monday -Friday.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/JDC/ Jeff CarlsonPrimary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Underlining added to show where the surrender generating limitation is explicitly discussed.